Citation Nr: 0109065	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-06 681	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bronchitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right foot injury.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral foot 
disorder and scars.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for a heart disorder.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for lipoma under the 
right arm.  

8.  Entitlement to service connection for nonspecific 
dermatitis.  

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service in the U.S. Air Force from 
July 1976 to July 1982 and in the U.S. Army from October 1989 
to August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that determination, the RO, in part, denied 
service connection for hearing loss, a heart disorder, 
hypertension, lipoma under the right arm, and nonspecific 
dermatitis, and declined to reopen the previously denied 
claims seeking service connection for bronchitis, a right 
foot injury, and a bilateral foot disorder and scars.  The 
appellant disagreed and this appeal ensued.  

With regard to the appellant's claim herein on appeal 
concerning the feet, in his August 1997 claim he sought to 
reopen the previously denied claim of service connection for 
a "left/right foot condition scars."  His notice of 
disagreement referred to the right foot, and the RO has 
addressed the claim as involving the right foot.  At the 
December 2000 hearing, the appellant declared that the claim 
was for the left, rather than the right, foot.  

FINDINGS OF FACT

1.  By letter dated June 19, 1995, the RO informed the 
appellant of a June 1995 rating decision, wherein it denied 
the appellant's claim of service connection for bronchitis.  

2.  Evidence concerning bronchitis submitted subsequent to 
the June 1995 rating decision is duplicative or cumulative of 
the evidence previously of record and need not be considered 
to fairly adjudicate the claim.  


CONCLUSION OF LAW

Evidence received since the June 1995 rating decision is not 
new and material; the appellant's claim of service connection 
for bronchitis is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence Has Been
Submitted to Reopen the Claim of Service Connection for 
Bronchitis

In a June 1994 rating decision, the RO denied the appellant's 
claim of service connection for residuals of bronchitis.  In 
a June 1995 rating decision, the RO declined to reopen the 
claim.  It informed him of this decision by letter dated 
June 19, 1995.  As he did not file a notice of disagreement 
within one year of this notification, the June 1995 rating 
decision became final.  See 38 C.F.R. § 20.200 (appeal 
consists of a timely filed written notice of disagreement 
and, after VA has furnished a statement of the case, a timely 
filed substantive appeal); 38 C.F.R. § 20.302(a) (notice of 
disagreement must be filed within one year of notification of 
an adverse rating action).  

A final rating decision may not normally be addressed again, 
unless it is reopened by the submission of new and material 
evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original); see 
38 U.S.C.A. § 5108.  Whether new and material evidence is 
submitted is a jurisdictional test - if such evidence is not 
submitted, then the claim cannot be reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

This analysis formerly required three steps.  VA had to 
(1) determine whether the appellant presented new and 
material evidence, thereby reopening a finally denied claim; 
(2) if reopened, determine whether the reopened claim was 
well grounded; and (3) only then evaluate the merits of the 
claim after complying with all duty-to-assist obligations.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  On November 9, 
2000, while this appeal was pending, the President signed 
into law the Veterans Claims Assistance Act of 2000, 
eliminating the requirement of a well-grounded claim and 
fundamentally altering VA's duty to assist.  The Act did not, 
though, alter the jurisdictional requirement for submitting 
new and material evidence.  Veterans Claims Assistance Act of 
2000, Pub. L. 106-475, § 3(f), 114 Stat. 2096, ___ (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.  

As for whether the appellant has submitted new and material 
evidence, new evidence can be material if it provides a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even if it is unlikely to 
convince VA to alter a previous decision.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 
214.  See Fossie v. West, 12 Vet. App. 1, 4 (1998) (reopening 
required where new evidence bears directly or substantially 
on matter).  New and material evidence must be presented or 
secured since the time the claim was finally disallowed on 
any basis and need be probative only as to each element that 
was a specified basis for the last disallowance.  Evans 
(Samuel) v. Brown, 9 Vet. App. 273, 285 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but only as to each element that 
was a specified basis for the last disallowance.  Id. at 284.  
The prior evidence of record is vitally important in 
determining whether evidence is new for purposes of deciding 
whether to reopen a claim.  Id.  

In denying the claim in June 1995, the RO determined that the 
evidence did not illustrate a current bronchitis condition 
for which service connection could be established.  At that 
time, the record included the service medical records, which 
revealed bronchitis in November 1993.  The separation 
examination in February 1994 was silent as to any complaints 
or findings regarding bronchitis.  Evidence concerning the 
post-service period included a VA examination in December 
1983 showing the lungs as clear.  A VA examination in January 
1995 indicated that the appellant complained of bronchitis 
residuals beginning in service, with two episodes after 
service (for which he did not see a physician).  Examination 
revealed the lungs as clear and the examiner's impression was 
residuals of bronchitis, but the examiner also noted that 
those residuals were not evident and that there was no 
particular problems with his lungs.  

Since the June 1995 rating decision, additional medical 
evidence received into the record included only a VA 
examination in July 1998, in which the appellant did not 
report any complaints concerning bronchitis.  Examination 
revealed the lungs as clear.  This document is simply 
duplicative of evidence previously associated with the claims 
file at the time of the June 1995 rating decision.  By 
definition, it cannot be new evidence.  See 38 C.F.R. § 3.156 
(a) (new and material evidence must consist of evidence not 
previously submitted to agency decisionmakers).  

The only other additional evidence is the appellant's 
testimony at the July 1999 and December 2000 hearings, 
wherein he reported that he experienced the residuals of 
bronchitis, including difficulty breathing.  Generally, 
statements prepared by lay persons ostensibly untrained in 
medicine cannot constitute competent medical evidence to 
render a claim well grounded.  A layperson can certainly 
provide an eyewitness account of an appellant's visible 
symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the record does not suggest that the 
appellant has the requisite expertise to render such a 
medical opinion, and thus his testimony alone does not 
constitute probative evidence required for reopening.  

The additional evidence, though new because it was not before 
VA in June 1995, is not material because it does not provide 
a more complete picture of circumstances surrounding the 
origin of the claimed disability.  It is not so significant 
that it must be considered in order to decide the claim.  In 
light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen the claim.  VA may not, therefore, proceed to the 
merits of the analysis.  Barnett, 83 F.3d at 1383-84.  

The Veterans Claims Assistance Act of 2000, while not 
changing the jurisdictional requirement of submitted new and 
material evidence, does impose on VA some limited duties.  
Specifically, it appears that the Act obligated VA to provide 
the appellant with application forms and to provide him with 
notice of required information and evidence.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5102 and § 5103).  Here, the RO fulfilled these 
obligations by providing the appellant with an October 1998 
letter notifying him of a rating decision that month, along 
with a copy of the rating decision, and with a statement of 
the case in January 1999 and a supplemental statement of the 
case in October 1999, all of which informed the appellant of 
the reasons for the determinations in this claim and the 
evidence required for substantiation of the claim.  

.  


ORDER

New and material evidence having not been submitted, the 
claim of service connection for bronchitis is not reopened.  




REMAND

With respect to the appellant's efforts to reopen the 
previously denied claims for a right foot injury and a 
bilateral foot disorder and scars, the appellant testified at 
his July 1999 and December 2000 hearings that he underwent 
foot surgery at Yongson Army Hospital in Korea in 1979.  The 
apparently incomplete service medical records for the 
veteran's first period do note that at separation the veteran 
referred to this treatment, but there is no further relevant 
documentation.  As noted, it appears almost certain that the 
service medical records for the earlier period of active 
service are not complete.  Because these service department 
records are relevant to the appellant's efforts to reopen the 
previously denied claims of service connection for a foot 
injury/ disorder, the claims are remanded so that the records 
may be obtained.  See 38 U.S.C.A. 5103(a).  

With regard to the claim of service connections for hearing 
loss, a heart disorder,  dermatitis, a right arm lipoma, and 
hypertension the RO denied these claims as not well-grounded 
and, under law applicable at the time, did not exercise its 
duty to assist the appellant in the development of evidence 
pertinent to the claim.  However, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), eliminated the well-grounded-claim requirement.  
Thus, the claims of service connection for hearing loss, a 
heart disorder, and hypertension will be remanded for the RO 
to exercise its duty to assist, including, if necessary, VA 
examinations with opinions to determine the extent of any 
current disabilities.  





As for the claims of service connection for hearing loss, a 
heart disorder, hypertension, and lipoma of the right 
shoulder, the appellant testified at his December 2000 
hearing that he had received treatment for these disorders 
from Army medical facilities at Monterey, the Presidio, and 
Fort Ord in the four months immediately after he separated 
from service.  Moreover, he indicated that he possessed 
copies of these records and was willing to submit them into 
the record.  Tr. at 4-6.  In addition, the appellant 
testified that he received treatment and monitoring of his 
heart disorder and hypertension at a VA satellite outpatient 
center in Bakersfield, California.  These clinical records 
have not been associated with the claims file and appear 
relevant to the appellant's claims.  

VA has a duty to assist the appellant in the development of 
evidence pertinent to a claim.  The Veterans Claims 
Assistance Act of 2000 obligates VA to provide the claimant 
with notice of required information and evidence; make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim; make every 
reasonable effort to obtain relevant records (including VA, 
private, and service department records, and records in the 
possession of other Federal agencies); and provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  To comply with these requirements, the case is 
REMANDED for the following development:

1.   The RO should request the service 
department to make a further search for 
medical records for the veteran's first 
period of active service.  Specifically, 
the RO should ask the National Personnel 
Records Center (NPRC) to provide copies 
of all treatment records concerning the 
appellant prepared in 1979 at Yongson 
Army Hospital in Korea.   

2.   After the action herein directed is 
completed, the RO should review the 
record to ensure it is in compliance with 
the Veterans Claims Assistance Act of 
2000.  If further development is 
required, including the scheduling of VA 
examinations or medical opinions for any 
of the claimed disabilities herein at 
issue, the RO should take appropriate 
action to ensure its completion.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

The RO should then review the record and adjudicate the 
claims herein at issue.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, remains 
denied, the appellant and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 



